Citation Nr: 1813845	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a renal insufficiency, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to a total disability rating based on individual unemployability by reason of a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which denied service connection for PTSD, a renal insufficiency, and TDIU.

In December 2015, the Board issued a decision reopening the claim for an acquired psychiatric disability and remanding the case to obtain additional treatment records, new VA examinations, and an addendum to a VA medical opinion.  The Veteran's treatment records were obtained, new VA medical opinions were obtained in January 2016, and new VA examinations were conducted in February 2016.  The treatment records, addendum opinion, and the examination results are associated with the claims file.  

The issues of entitlement to service connection for renal insufficiency and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, to include PTSD, which is etiologically related his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102 , 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Upon receipt of the appellant's claims, VA issued VCAA notice in the form of August 2011 and September 2011 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims. The initial VCAA notice letter was also issued to the appellant prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  VA has attempted to secure records from the Social Security Administration (SSA), but SSA has informed VA that the Veteran's records have been destroyed and are therefore not available.  The Veteran was afforded VA medical examinations in July 2011, November 2011, January 2016, and February 2016 for the disabilities on appeal.  The VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326 (a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has asserted entitlement to service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that the Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or after August 4, 2014. The instant appeal was certified to the Board in November 2014.  Therefore, the updated version of the Schedule for Rating Disabilities applies in the instant appeal.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154 (b) (West 2012); 38 C.F.R. § 3.304(d) (2017) (pertaining to combat Veterans). 

However, if the Veteran did not engage in combat, he can still be service connected for PTSD if a stressor claimed by the Veteran is related to his "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304 (f)(3) (2017). 

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id.

A review of the Veteran's service treatment records does not show a complaint or a diagnosis of PTSD in service.  On separation, he was clinically evaluated to be normal for psychiatry.  See December 1969 Report of Medical Examination.

The Veteran reported stressors of witnessing the shooting of another soldier while in combat and fear of being killed while in remote locations in the Republic of Vietnam.  As the stressors relate to combat and fear of hostile military activity and there is evidence that the Veteran served in the Republic of Vietnam, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304 (f)(3).

However, the preponderance of the medical evidence shows that the Veteran does not meet the diagnostic criteria required for a PTSD diagnosis.  

The Veteran underwent an initial PTSD VA examination in November 2011.  The examiner noted that the claimed stressors were sufficient to support a diagnosis of PTSD, but that the Veteran did not meet the diagnostic criteria required for PTSD using the DSM-IV diagnostic criteria.  The Veteran underwent a second VA examination in February 2016 using the DSM 5 diagnostic criteria.  The examiner for the February 2016 VA examination opined that the Veteran did not meet the diagnostic criteria required for a PTSD diagnosis.  The examiner diagnosed the Veteran with unspecified depressive disorder with anxious distress, but opined that his disorder is not related to his military service or the claimed stressors.  The examiner stated that the Veteran did not appear to receive any psychological treatment until several years after discharged, which was related to his marital dysfunction, and worry over his hypertension and admissions due to hypertension, but not his military service.  

The Veteran's post-service treatment records include use of Halcion in 1988 and Xanax used as treatment for an anxiety disorder not otherwise specified in 1990 and 1991, additional treatment in 2000 and 2001, and a private medical opinion from March 2011.  The private medical opinion diagnosed the Veteran with 14 different disorders and included a note that the doctor believed that the Veteran was 100% disabled, but offered no rationale or other data to support the conclusions.  For the foregoing reasons, the private medical opinion is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Board also places great weight upon the report of the VA examinations of November 2011 and February 2016. These reports were based upon examinations including a clinical interview as well as review of the claims file and acknowledgement of the Veteran's prior psychological treatment.  The Board therefore finds the opinions of the VA examiners to be probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997). In the absence of evidence of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The VA examiner in 2016 clearly considered the DSM criteria and did not provide any responses for Criterion C, D, F, G, or H and in the summary concluded that the Veteran did not fulfill the diagnostic criteria other than stressor and reexperiencing and possibly dreams.  Thus, as the Veteran does not meet the diagnostic criteria for PTSD the claim for service connection must be denied.  To the extent to which the Veteran was diagnosed with other psychiatric disorders, as discussed above, the most probative evidence concluded the unspecified depressive disorder with anxious distress were not related to his active duty service.  Therefore, service connection for an acquired psychiatric disorder, to include PTSD, is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  


REMAND

A review of the record reflects further development is necessary.

The Veteran claims that his has renal insufficiency as a result of exposure to an herbicide agent or as a result of his service-connected disabilities.  The Veteran underwent two VA examinations related to the renal insufficiency in July 2011 and January 2016.  In the prior December 2015 remand, the Board noted that the July 2011 VA examination indicated that the chronic renal insufficiency of the Veteran had not been caused by the diabetes it was a condition that has been worsened or increased by the service-connected diabetes mellitus.  The Board therefore remanded the claim for an opinion to specifically address the question of aggravation.  On Remand, an examination was provided in January 2016.  This examination focused only on whether the renal insufficiency was related to the Veteran's exposure to herbicides.  The examiner concluded it was less likely related to herbicide exposure and as the rationale simply noted that the renal insufficiency was related to the Veteran's hypertension.  The examiner did not address the question of whether the service-connected diabetes aggravated the renal insufficiency.  Accordingly further remand is necessary. 

The claim for TDIU must also be deferred pending resolution of the service connection claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain an addendum opinion regarding the Veteran's renal insufficiency (a physical examination is not required unless deemed necessary). The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

 (a) The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed renal insufficiency is aggravated by the Veteran's service-connected disabilities.  

The examiner must discuss the 2011 VA examination that noted the renal insufficiency is a condition that is worsened or increased by the Veteran's diabetes. 

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


